Exhibit 99.2 WM - 1 Washington Mutual, Inc. Selected Financial Information (dollars in millions, except per share data) (unaudited) Quarter Ended Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, 2008 2007 2007 2007 2007 PROFITABILITY Net income (loss) $ (1,138 ) $ (1,867 ) $ 186 $ 830 $ 784 Net interest income 2,175 2,047 2,014 2,034 2,081 Noninterest income 1,569 1,365 1,379 1,758 1,541 Noninterest expense 2,152 4,166 2,191 2,138 2,105 Diluted earnings per common share $ (1.40 ) $ (2.19 ) $ 0.20 $ 0.92 $ 0.86 Diluted weighted average number of common shares outstanding (in thousands) 856,923 855,532 876,002 893,090 899,706 Net interest margin on a taxable-equivalent basis(1) 3.05 % 2.86 % 2.86 % 2.91 % 2.80 % Dividends declared per common share $ 0.15 $ 0.56 $ 0.56 $ 0.55 $ 0.54 Book value per common share (period end)(2) 21.74 24.55 27.18 27.27 27.30 Return on average assets (1.42 ) % (2.30 ) % 0.23 % 1.05 % 0.95 % Return on average common equity (23.27 ) (32.64 ) 3.03 13.74 12.99 Efficiency ratio(3) 57.49 122.13 64.55 56.38 58.13 ASSET QUALITY Nonperforming assets(4) to total assets 2.87 % 2.17 % 1.65 % 1.29 % 1.02 % Allowance as a percentage of loans held in portfolio 1.94 1.05 0.80 0.73 0.71 CREDIT PERFORMANCE Provision for loan losses $ 3,511 $ 1,534 $ 967 $ 372 $ 234 Net charge-offs 1,368 747 421 271 183 CAPITAL ADEQUACY Capital Ratios for WMI: Tangible equity to total tangible assets(5) 6.40 % 6.67 % 5.60 % 6.07 % 5.78 % Tier 1 capital to average total assets (leverage)(6) 6.56 6.84 5.86 6.09 5.87 Total risk-based capital to total risk-weighted assets(6) 12.24 12.34 10.67 11.04 11.17 Capital Ratios for WMB (well-capitalized minimum)(7): Tier 1 capital to adjusted total assets (leverage) (5.00%) 6.94 7.05 6.41 7.52 7.04 Adjusted Tier 1 capital to total risk-weighted assets (6.00%) 8.11 8.33 7.62 8.77 8.32 Total risk-based capital to total risk-weighted assets (10.00%) 12.20 12.22 11.26 12.80 12.37 SUPPLEMENTAL DATA Average balance sheet: Total loans held in portfolio $ 244,186 $ 241,690 $ 227,348 $ 216,004 $ 222,617 Total interest-earning assets 285,265 287,988 283,263 279,836 295,700 Total assets 319,928 325,276 320,475 316,004 331,905 Total deposits 184,304 185,636 198,649 206,765 210,764 Total stockholders' equity 24,066 23,947 23,994 24,436 24,407 Period-end balance sheet: Total loans held in portfolio, net 238,100 241,815 235,243 213,434 215,481 Total assets 319,668 327,913 330,110 312,219 319,985 Total deposits 188,049 181,926 194,280 201,380 210,209 Total stockholders' equity 22,449 24,584 23,941 24,210 24,578 Common shares outstanding at the end of period (in thousands)(8) 882,610 869,036 868,802 875,722 888,111 Employees at end of period 45,883 49,403 49,748 49,989 49,693 (1) Includes taxable-equivalent adjustments primarily related to tax-exempt income on U.S. states and political subdivisions securities and loans related to the Company's community lending and investment activities.The federal statutory tax rate was 35% for the periods presented. (2) Excludes six million shares held in escrow. (3) The efficiency ratio is defined as noninterest expense divided by total revenue (net interest income and noninterest income). (4) Excludes nonaccrual loans held for sale. (5) Excludes unrealized net gain/loss on available-for-sale securities and cash flow hedging instruments, goodwill and intangible assets (except MSR) and the impact from the adoption and application of FASB Statement No. 158, Employers' Accounting for Defined Benefit Pension and Other Postretirement Plans.Minority interests of $3.91 billion, $3.92 billion, $2.94 billion, $2.94 billion and $2.45 billion at March 31, 2008, December 31, 2007, September 30, 2007, June 30, 2007 and March 31, 2007 are included in the numerator. (6) The capital ratios are estimated as if Washington Mutual, Inc. were a bank holding company subject to Federal Reserve Board capital requirements. (7) Capital ratios for Washington Mutual Bank ("WMB") at March 31, 2008 are preliminary. (8) Includes six million shares held in escrow. WM - 2 Washington Mutual, Inc. Consolidated Statements of Income (dollars in millions, except per share data) (unaudited) Quarter Ended Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, 2008 2007 2007 2007 2007 Interest Income Loans held for sale $ 87 $ 160 $ 248 $ 421 $ 562 Loans held in portfolio 3,954 4,156 3,992 3,786 3,900 Available-for-sale securities 357 380 392 351 332 Trading assets 116 101 108 108 113 Other interest and dividend income 77 79 116 82 101 Total interest income 4,591 4,876 4,856 4,748 5,008 Interest Expense Deposits 1,329 1,464 1,650 1,723 1,772 Borrowings 1,087 1,365 1,192 991 1,155 Total interest expense 2,416 2,829 2,842 2,714 2,927 Net interest income 2,175 2,047 2,014 2,034 2,081 Provision for loan losses 3,511 1,534 967 372 234 Net interest income (expense) after provision for loan losses (1,336 ) 513 1,047 1,662 1,847 Noninterest Income Revenue from sales and servicing of home mortgage loans 411 358 161 300 125 Revenue from sales and servicing of consumer loans 248 375 418 403 443 Depositor and other retail banking fees 704 769 740 720 665 Credit card fees 181 214 209 183 172 Securities fees and commissions 58 63 67 70 60 Insurance income 30 29 29 29 29 Loss on trading assets (216 ) (267 ) (153 ) (145 ) (108 ) Gain (loss) on other available-for-sale securities 18 (261 ) (99 ) 7 35 Other income 135 85 7 191 120 Total noninterest income 1,569 1,365 1,379 1,758 1,541 Noninterest Expense Compensation and benefits 914 877 910 977 1,002 Occupancy and equipment 358 488 371 354 376 Telecommunications and outsourced information services 130 134 135 132 129 Depositor and other retail banking losses 63 72 71 58 61 Advertising and promotion 105 108 125 113 98 Professional fees 39 89 52 55 38 Foreclosed asset expense 155 133 82 56 39 Goodwill impairment charge - 1,775 - - - Other expense 388 490 445 393 362 Total noninterest expense 2,152 4,166 2,191 2,138 2,105 Minority interest expense 75 65 53 42 43 Income (loss) before income taxes (1,994 ) (2,353 ) 182 1,240 1,240 Income taxes (856 ) (486 ) (4 ) 410 456 Net Income (Loss) $ (1,138 ) $ (1,867 ) $ 186 $ 830 $ 784 Net Income (Loss) Applicable to Common Stockholders $ (1,203 ) $ (1,875 ) $ 178 $ 822 $ 777 Earnings Per Common Share: Basic $ (1.40 ) $ (2.19 ) $ 0.21 $ 0.95 $ 0.89 Diluted (1.40 ) (2.19 ) 0.20 0.92 0.86 Dividends declared per common share 0.15 0.56 0.56 0.55 0.54 Basic weighted average number of common shares outstanding (in thousands) 856,923 855,518 857,005 868,968 874,816 Diluted weighted average number of common shares outstanding (in thousands) 856,923 855,532 876,002 893,090 899,706 WM - 3 Washington Mutual, Inc. Consolidated Statements of Financial Condition (dollars in millions) (unaudited) Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, 2008 2007 2007 2007 2007 Assets Cash and cash equivalents $ 10,089 $ 9,560 $ 11,370 $ 4,167 $ 4,047 Federal funds sold and securities purchased under agreements to resell 2,527 1,877 4,042 3,267 8,279 Trading assets 2,483 2,768 3,797 5,534 5,290 Available-for-sale securities, total amortized cost of $24,907, $27,789, $28,725, $28,934 and $22,921: Mortgage-backed securities 18,140 19,249 20,562 20,393 16,543 Investment securities 5,466 8,291 7,844 7,947 6,296 Total available-for-sale securities 23,606 27,540 28,406 28,340 22,839 Loans held for sale 4,941 5,403 7,586 19,327 26,874 Loans held in portfolio 242,814 244,386 237,132 214,994 217,021 Allowance for loan losses (4,714 ) (2,571 ) (1,889 ) (1,560 ) (1,540 ) Loans held in portfolio, net 238,100 241,815 235,243 213,434 215,481 Investment in Federal Home Loan Banks 3,514 3,351 2,808 1,596 2,230 Mortgage servicing rights 5,726 6,278 6,794 7,231 6,507 Goodwill 7,283 7,287 9,062 9,056 9,052 Other assets 21,399 22,034 21,002 20,267 19,386 Total assets $ 319,668 $ 327,913 $ 330,110 $ 312,219 $ 319,985 Liabilities Deposits: Noninterest-bearing deposits $ 31,911 $ 30,389 $ 31,341 $ 33,557 $ 34,367 Interest-bearing deposits 156,138 151,537 162,939 167,823 175,842 Total deposits 188,049 181,926 194,280 201,380 210,209 Federal funds purchased and commercial paper 250 2,003 2,482 3,390 563 Securities sold under agreements to repurchase 215 4,148 4,732 9,357 8,323 Advances from Federal Home Loan Banks 64,009 63,852 52,530 21,412 24,735 Other borrowings 32,710 38,958 40,887 40,313 39,430 Other liabilities 8,072 8,523 8,313 9,212 9,694 Minority interests 3,914 3,919 2,945 2,945 2,453 Total liabilities 297,219 303,329 306,169 288,009 295,407 Stockholders' Equity Preferred stock 3,392 3,392 492 492 492 Capital surplus - common stock 2,646 2,630 2,575 2,715 3,121 Accumulated other comprehensive loss (1,141 ) (359 ) (390 ) (568 ) (268 ) Retained earnings 17,552 18,921 21,264 21,571 21,233 Total stockholders' equity 22,449 24,584 23,941 24,210 24,578 Total liabilities and stockholders' equity $ 319,668 $ 327,913 $ 330,110 $ 312,219 $ 319,985 WM - 4 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, 2008 2007 2007 2007 2007 Stockholders' Equity Rollforward Balance, beginning of period $ 24,584 $ 23,941 $ 24,210 $ 24,578 $ 26,969 Net income (loss) (1,138 ) (1,867 ) 186 830 784 Cumulative effect from the adoption of new accounting pronouncements (36 )(1) - - - (6 )(2) Other comprehensive income (loss), net of income taxes (782 ) 31 177 (300 ) 19 Cash dividends declared on common stock (130 ) (482 ) (485 ) (484 ) (477 ) Cash dividends declared on preferred stock (65 ) (8 ) (8 ) (8 ) (7 ) Cash dividends returned(3) - 15 - - - Common stock repurchased and retired(4) - - (199 ) (500 ) (2,797 ) Common stock issued 16 54 60 94 93 Preferred stock issued - 2,900 - - - Balance, end of period $ 22,449 $ 24,584 $ 23,941 $ 24,210 $ 24,578 (1) As of January 1, 2008, the Company adopted FASBStatement No. 157, Fair Value Measurements ("Statement No. 157"), EITF Issue No. 06-4, Accounting for Deferred Compensation and Postretirement Benefit Aspects of Endorsement Split-Dollar Life Insurance Arrangements ("Issue 06-4") and EITF Issue No. 06-10, Accounting for Collateral Assignment Split-Dollar Life Insurance Arrangements ("Issue 06-10").The cumulative effect from the adoption of Statement No. 157, Issue 06-4 and Issue 06-10 was $1 million, $(35) million and $(2) million. (2) As of January 1, 2007, the Company adopted FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes. (3) Represents accumulated dividends on shares returned from escrow. (4) The Company repurchased zero shares of its common stock during the three months ended March 31, 2008 and December 31, 2007, and 7.2 million, 13.5 million and61.4 million shares of its common stock during the three months ended September 30, 2007, June 30, 2007 and March 31, 2007.At March 31, 2008, the total remaining common stock repurchase authority was 47.5 million shares. WM - 5 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, 2008 2007 2007 2007 2007 RETAIL BANKING GROUP Condensed income statement: Net interest income $ 1,203 $ 1,262 $ 1,306 $ 1,291 $ 1,284 Provision for loan losses 2,300 663 318 91 62 Noninterest income 775 850 833 820 751 Inter-segment revenue 9 5 9 16 18 Noninterest expense 1,221 1,212 1,149 1,131 1,069 Income before income taxes (1,534 ) 242 681 905 922 Income taxes (491 ) (39 ) 225 340 346 Net income $ (1,043 ) $ 281 $ 456 $ 565 $ 576 Performance and other data: Efficiency ratio 61.48 % 57.25 % 53.48 % 53.19 % 52.08 % Average loans $ 142,720 $ 145,486 $ 147,357 $ 149,716 $ 155,206 Average assets 151,609 155,100 157,194 159,515 165,044 Average deposits: Checking deposits: Noninterest bearing 23,425 22,748 22,860 23,107 22,331 Interest bearing 24,306 26,328 28,406 30,282 31,739 Total checking deposits 47,731 49,076 51,266 53,389 54,070 Savings and money market deposits 47,904 44,623 43,524 43,814 43,103 Time deposits 51,099 49,034 50,131 48,049 46,857 Average deposits 146,734 142,733 144,921 145,252 144,030 Loan volume 1,238 3,417 5,172 5,760 4,576 Employees at end of period 28,736 29,147 28,636 28,523 28,229 CARD SERVICES GROUP Managed basis(1) Condensed income statement: Net interest income $ 765 $ 694 $ 674 $ 649 $ 641 Provision for loan losses 626 591 611 523 388 Noninterest income 418 315 400 393 474 Inter-segment expense 5 - Noninterest expense 260 338 364 306 329 Income before income taxes 292 80 99 213 398 Income taxes 93 (12 ) 33 80 149 Net income $ 199 $ 92 $ 66 $ 133 $ 249 Performance and other data: Efficiency ratio 22.04 % 33.51 % 33.91 % 29.33 % 29.51 % Average loans $ 26,889 $ 26,665 $ 25,718 $ 24,234 $ 23,604 Average assets 29,244 28,961 28,206 26,762 26,039 Employees at end of period 2,881 2,860 2,878 2,827 2,579 Securitization adjustments Condensed income statement: Net interest income $ (503 ) $ (454 ) $ (456 ) $ (459 ) $ (414 ) Provision for loan losses (470 ) (335 ) (288 ) (294 ) (282 ) Noninterest income 33 119 168 165 132 Performance and other data: Average loans (17,391 ) (16,007 ) (14,488 ) (13,888 ) (12,507 ) Average assets (15,075 ) (14,180 ) (12,841 ) (12,287 ) (10,961 ) Adjusted basis Condensed income statement: Net interest income $ 262 $ 240 $ 218 $ 190 $ 227 Provision for loan losses 156 256 323 229 106 Noninterest income 451 434 568 558 606 Inter-segment expense 5 - Noninterest expense 260 338 364 306 329 Income before income taxes 292 80 99 213 398 Income taxes 93 (12 ) 33 80 149 Net income $ 199 $ 92 $ 66 $ 133 $ 249 Performance and other data: Average loans $ 9,498 $ 10,658 $ 11,230 $ 10,346 $ 11,097 Average assets 14,169 14,781 15,365 14,475 15,078 (This table is continued on "WM-6.") (1) The managed basis presentation treats securitized and sold credit card receivables as if they were still on the balance sheet. The Company uses this basis in assessing the overall performance of this operating segment. The managed basis presentation of the Card Services Group is derived by adjusting the GAAP financial information to add back securitized loan balances and the related interest, fee income and provision for credit losses.Such adjustments are eliminated as securitization adjustments when reporting GAAP results. WM - 6 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended (This table is continued from "WM-5.") Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, 2008 2007 2007 2007 2007 COMMERCIAL GROUP Condensed income statement: Net interest income $ 196 $ 200 $ 200 $ 208 $ 211 Provision for loan losses 29 19 12 2 (10 ) Noninterest income (8 ) (10 ) (34 ) 63 15 Noninterest expense 68 66 67 74 74 Income before income taxes 91 105 87 195 162 Income taxes 29 11 28 73 61 Net income $ 62 $ 94 $ 59 $ 122 $ 101 Performance and other data: Efficiency ratio 36.09 % 34.49 % 40.26 % 27.42 % 32.85 % Average loans $ 40,934 $ 40,129 $ 38,333 $ 38,789 $ 38,641 Average assets 43,004 42,336 40,663 41,184 41,005 Average deposits 7,474 9,762 13,816 15,294 12,028 Loan volume 2,835 4,800 4,054 4,348 3,671 Employees at end of period 1,358 1,502 1,524 1,508 1,459 HOME LOANS GROUP Condensed income statement: Net interest income $ 250 $ 229 $ 191 $ 211 $ 244 Provision for loan losses 907 511 323 101 49 Noninterest income 319 329 183 389 161 Inter-segment expense 4 5 9 16 18 Noninterest expense 499 2,319 554 547 522 Loss before income taxes (841 ) (2,277 ) (512 ) (64 ) (184 ) Income taxes (269 ) (312 ) (169 ) (24 ) (69 ) Net loss $ (572 ) $ (1,965 ) $ (343 ) $ (40 ) $ (115 ) Performance and other data: Efficiency ratio 88.26 % 419.52 % 151.63 % 93.71 % 134.82 % Average loans $ 55,672 $ 52,278 $ 43,737 $ 43,312 $ 53,254 Average assets 66,841 66,172 61,106 60,342 71,382 Average deposits 5,469 6,714 7,780 8,372 8,501 Loan volume 13,774 19,089 26,434 35,938 33,780 Employees at end of period 9,159 11,812 12,668 13,150 13,449 CORPORATE SUPPORT/TREASURY AND OTHER Condensed income statement: Net interest income (expense) $ 132 $ (18 ) $ (39 ) $ (4 ) $ (22 ) Provision for loan losses 119 85 (9 ) (51 ) 27 Noninterest income 86 (201 ) (91 ) 60 94 Noninterest expense 104 231 57 80 111 Minority interest expense 75 65 53 42 43 Loss before income taxes (80 ) (600 ) (231 ) (15 ) (109 ) Income taxes (68 ) (157 ) (46 ) (37 ) (69 ) Net income (loss) $ (12 ) $ (443 ) $ (185 ) $ 22 $ (40 ) Performance and other data: Average loans $ 1,556 $ 1,482 $ 1,420 $ 1,367 $ 1,345 Average assets 45,525 48,173 47,532 41,789 40,875 Average deposits 24,627 26,427 32,132 37,847 46,205 Loan volume 143 171 113 72 107 Employees at end of period 3,749 4,082 4,042 3,981 3,977 (This table is continued on "WM-7.") WM - 7 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended (This table is continued from "WM-6.") Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, 2008 2007 2007 2007 2007 RECONCILING ADJUSTMENTS Condensed income statement: Net interest income(1) $ 132 $ 134 $ 138 $ 138 $ 137 Noninterest income (expense)(2) (54 ) (37 ) (80 ) (132 ) (86 ) Income before income taxes 78 97 58 6 51 Income taxes(3) (150 ) 23 (75 ) (22 ) 38 Net income $ 228 $ 74 $ 133 $ 28 $ 13 Performance and other data: Average loans(4) $ (1,220 ) $ (1,286 ) $ (1,385 ) $ (1,301 ) $ (1,479 ) Average assets(4) (1,220 ) (1,286 ) (1,385 ) (1,301 ) (1,479 ) TOTAL CONSOLIDATED Condensed income statement: Net interest income $ 2,175 $ 2,047 $ 2,014 $ 2,034 $ 2,081 Provision for loan losses 3,511 1,534 967 372 234 Noninterest income 1,569 1,365 1,379 1,758 1,541 Noninterest expense 2,152 4,166 2,191 2,138 2,105 Minority interest expense 75 65 53 42 43 Income (loss) before income taxes (1,994 ) (2,353 ) 182 1,240 1,240 Income taxes (856 ) (486 ) (4 ) 410 456 Net income (loss) $ (1,138 ) $ (1,867 ) $ 186 $ 830 $ 784 Performance and other data: Efficiency ratio 57.49 % 122.13 % 64.55 % 56.38 % 58.13 % Average loans $ 249,160 $ 248,747 $ 240,692 $ 242,229 $ 258,064 Average assets 319,928 325,276 320,475 316,004 331,905 Average deposits 184,304 185,636 198,649 206,765 210,764 Loan volume 17,990 27,477 35,773 46,118 42,134 Employees at end of period 45,883 49,403 49,748 49,989 49,693 (1) Represents the difference between mortgage loan premium amortization recorded by the Retail Banking Group and the amount recognized in the Company's Consolidated Statements of Income.For management reporting purposes, certain mortgage loans that are held in portfolio by the Retail Banking Group are treated as if they are purchased from the Home Loans Group.Since the cost basis of these loans includes an assumed profit factor paid to the Home Loans Group, the amortization of loan premiums recorded by the Retail Banking Group reflects this assumed profit factor and must therefore be eliminated as a reconciling adjustment. (2) Represents the difference between gain from mortgage loans recorded by the Home Loans Group and gain from mortgage loans recognized in the Company's Consolidated Statements of Income. (3) Represents the tax effect of reconciling adjustments. (4) Represents the inter-segment offset for inter-segment loan premiums that the Retail Banking Group recognized upon transfer of portfolio loans from the Home Loans Group. WM - 8 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended Mar. 31, 2008 Dec. 31, 2007 Mar. 31, 2007 Interest Interest Interest Income/ Income/ Income/ Balance Rate Expense Balance Rate Expense Balance Rate Expense Average Balances and Weighted Average Interest Rates Assets (Taxable-Equivalent Basis(1)) Interest-earning assets(2): Federal funds sold and securities purchased under agreements to resell $ 2,118 3.48 % $ 18 $ 1,673 4.65 % $ 20 $ 3,930 5.39 % $ 52 Trading assets 2,726 17.10 116 3,114 12.89 101 5,594 8.10 113 Available-for-sale securities(3): Mortgage-backed securities 18,945 5.80 275 20,104 5.47 275 18,460 5.48 253 Investment securities 6,316 5.39 85 8,029 5.35 107 6,180 5.23 81 Loans held for sale 4,974 6.98 87 7,057 8.99 160 35,447 6.37 562 Loans held in portfolio: Loans secured by real estate: Home loans(4)(5) 109,773 6.27 1,720 108,496 6.58 1,785 97,365 6.45 1,570 Home equity loans and lines of credit(5) 61,196 6.28 956 60,135 7.15 1,083 53,014 7.56 989 Subprime mortgage channel(6) 18,106 6.33 287 19,341 6.38 309 20,612 6.67 344 Home construction(7) 2,142 7.65 41 2,136 6.99 37 2,061 6.55 34 Multi-family 31,962 6.35 507 31,331 6.56 514 29,826 6.58 491 Other real estate 9,797 6.49 158 8,969 6.89 155 6,763 7.03 117 Total loans secured by real estate 232,976 6.31 3,669 230,408 6.73 3,883 209,641 6.79 3,545 Consumer: Credit card 9,024 10.75 241 9,134 9.76 225 10,904 11.57 311 Other 195 17.47 8 213 15.77 8 267 12.96 9 Commercial 1,991 7.36 37 1,935 8.47 41 1,805 7.96 36 Total loans held in portfolio 244,186 6.49 3,955 241,690 6.86 4,157 222,617 7.04 3,901 Other 6,000 3.94 59 6,321 3.74 59 3,472 5.77 49 Total interest-earning assets 285,265 6.45 4,595 287,988 6.76 4,879 295,700 6.81 5,011 Noninterest-earning assets: Mortgage servicing rights 5,882 6,472 6,304 Goodwill 7,286 8,907 9,054 Other assets 21,495 21,909 20,847 Total assets $ 319,928 $ 325,276 $ 331,905 Liabilities Interest-bearing liabilities: Deposits: Interest-bearing checking deposits $ 24,384 1.75 107 $ 26,425 2.15 143 $ 31,821 2.63 206 Savings and money market deposits 55,951 2.73 379 54,622 3.14 432 54,862 3.27 443 Time deposits 74,225 4.57 843 73,741 4.78 889 91,631 4.97 1,123 Total interest-bearing deposits 154,560 3.46 1,329 154,788 3.75 1,464 178,314 4.03 1,772 Federal funds purchased and commercial paper 1,009 3.62 9 3,385 4.96 42 3,846 5.48 52 Securities sold under agreements to repurchase 885 3.78 8 4,273 4.80 52 12,098 5.48 164 Advances from Federal Home Loan Banks 62,799 4.29 670 56,146 5.13 726 36,051 5.38 478 Other 34,048 4.71 400 39,268 5.52 545 32,808 5.67 461 Total interest-bearing liabilities 253,301 3.83 2,416 257,860 4.36 2,829 263,117 4.51 2,927 Noninterest-bearing sources: Noninterest-bearing deposits 29,744 30,848 32,450 Other liabilities 8,902 8,956 9,482 Minority interests 3,915 3,665 2,449 Stockholders' equity 24,066 23,947 24,407 Total liabilities and stockholders' equity $ 319,928 $ 325,276 $ 331,905 Net interest spread and net interest income on a taxable-equivalent basis 2.62 $ 2,179 2.40 $ 2,050 2.30 $ 2,084 Impact of noninterest-bearing sources 0.43 0.46 0.50 Net interest margin on a taxable-equivalent basis 3.05 2.86 2.80 (1) Includes taxable-equivalent adjustments primarily related to tax-exempt income on U.S. states and political subdivisions securities and loans related to the Company’s community lending and investment activities.The federal statutory tax rate was 35% for the periods presented. (2) Nonaccrual assets and related income, if any, are included in their respective categories. (3) The average balance and yield are based on average amortized cost balances. (4) Capitalized interest recognized in earnings that resulted from negative amortization within the Option ARM portfolio totaled $336 million, $367 million and $361 million for the three months ended March 31, 2008, December 31, 2007 and March 31, 2007. (5) Excludes home loans and home equity loans and lines of credit in the subprime mortgage channel. (6) Represents mortgage loans purchased from recognized subprime lenders and mortgage loans originated under the Long Beach Mortgage name and held in the investment portfolio. (7) Represents loans to builders for the purpose of financing the acquisition, development and construction of single-family residences for sale and construction loans made directly to the intended occupant of a single-family residence. WM - 9 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Change from Dec. 31, 2007 Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, to Mar. 31, 2008 2008 2007 2007 2007 2007 Deposits Retail deposits: Checking deposits: Noninterest bearing $ 1,655 $ 25,131 $ 23,476 $ 23,721 $ 24,142 $ 24,400 Interest bearing (2,082 ) 23,631 25,713 27,277 29,592 31,523 Total checking deposits (427 ) 48,762 49,189 50,998 53,734 55,923 Savings and money market deposits 6,330 51,317 44,987 43,360 43,617 44,058 Time deposits(1) 2,164 51,574 49,410 50,740 48,140 47,262 Total retail deposits 8,067 151,653 143,586 145,098 145,491 147,243 Commercial business and other deposits (862 ) 10,405 11,267 16,536 19,186 17,741 Brokered deposits: Consumer (350 ) 17,739 18,089 17,484 17,153 18,995 Institutional (804 ) 1,711 2,515 8,107 11,025 17,256 Custodial and escrow deposits(2) 72 6,541 6,469 7,055 8,525 8,974 Total deposits $ 6,123 $ 188,049 $ 181,926 $ 194,280 $ 201,380 $ 210,209 (1) Weighted average remaining maturity of time deposits was 6 months at March 31, 2008, 7 months at December 31, 2007 and September 30, 2007, 8 months at June 30, 2007 and 9 months at March 31, 2007. (2) Substantially all custodial and escrow deposits reside in noninterest-bearing checking accounts. Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, 2008 2007 2007 2007 2007 Retail Deposit Accounts (number of accounts) Noninterest-bearing checking 11,271,406 10,960,270 10,824,548 10,449,887 9,983,313 Interest-bearing checking 1,218,606 1,273,673 1,334,902 1,399,203 1,459,534 Savings and money market 7,293,256 7,118,349 7,087,311 6,936,870 6,708,784 Total transaction accounts, end of period(1) 19,783,268 19,352,292 19,246,761 18,785,960 18,151,631 Net change in noninterest-bearing checking accounts 311,136 135,722 374,661 466,574 371,607 Net change in checking accounts 256,069 74,493 310,360 406,243 327,776 (1) Transaction accounts include retail checking, small business checking, retail savings and small business savings. Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, 2008 2007 2007 2007 2007 Retail Banking Stores Stores, beginning of period 2,257 2,212 2,235 2,228 2,225 Stores opened during the quarter 9 50 10 11 6 Stores closed during the quarter (5 ) (5 ) (33 ) (4 ) (3 ) Stores, end of period 2,261 2,257 2,212 2,235 2,228 WM - 10 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, 2008 2007 2007 2007 2007 Loan Volume Home loans: Short-term adjustable-rate loans(1): Option ARMs $ 231 $ 3,945 $ 6,174 $ 7,888 $ 7,777 Other ARMs 19 10 111 22 36 Total short-term adjustable-rate loans 250 3,955 6,285 7,910 7,813 Medium-term adjustable-rate loans(2) 3,810 5,972 9,868 14,953 13,567 Fixed-rate loans 9,427 7,382 6,176 8,172 8,824 Total home loan volume 13,487 17,309 22,329 31,035 30,204 Home equity loans and lines of credit 1,297 4,619 8,544 9,988 7,600 Home construction(3) 128 378 483 426 298 Multi-family 2,250 3,412 2,856 3,067 2,663 Other real estate 728 1,487 1,285 1,246 1,080 Total loans secured by real estate 17,890 27,205 35,497 45,762 41,845 Commercial 100 272 276 356 289 Total loan volume $ 17,990 $ 27,477 $ 35,773 $ 46,118 $ 42,134 Loan Volume by Channel Retail $ 10,585 $ 17,341 $ 21,223 $ 24,707 $ 21,171 Wholesale 7,091 9,536 13,387 17,020 14,746 Purchased 314 600 1,163 4,391 6,217 Total loan volume by channel $ 17,990 $ 27,477 $ 35,773 $ 46,118 $ 42,134 Refinancing Activity(4) Home loan refinancing $ 10,779 $ 12,297 $ 14,722 $ 22,637 $ 22,552 Home equity loans and lines of credit 22 46 143 157 550 Home construction loans 1 30 30 20 12 Multi-family and other real estate 1,033 1,436 1,225 1,378 1,131 Total refinancing $ 11,835 $ 13,809 $ 16,120 $ 24,192 $ 24,245 (1) Short-term adjustable-rate loans reprice within one year. (2) Medium-term adjustable-rate loans reprice after one year. (3) Represents loans to builders for the purpose of financing the acquisition, development and construction of single-family residences for sale and construction loans made directly to the intended occupant of a single-family residence. (4) Includes loan refinancing entered into by both new and pre-existing loan customers. WM - 11 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Change from Dec. 31, 2007 Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, to Mar. 31, 2008 2008 2007 2007 2007 2007 Loans Held in Portfolio Loans secured by real estate: Home: Short-term adjustable-rate loans(1): Option ARMs(2) $ (3,024 ) $ 55,846 $ 58,870 $ 58,137 $ 53,455 $ 58,130 Other ARMs (699 ) 15,532 16,231 15,478 13,538 13,501 Total short-term adjustable-rate loans (3,723 ) 71,378 75,101 73,615 66,993 71,631 Medium-term adjustable-rate loans(3) 844 40,217 39,373 37,717 29,647 29,924 Fixed-rate loans (148 ) 11,857 12,005 11,813 9,505 9,506 Total home loans (3,027 ) 123,452 126,479 123,145 106,145 111,061 Home equity loans and lines of credit 58 63,546 63,488 61,831 58,631 56,123 Home construction(4) (138 ) 2,088 2,226 2,110 2,058 2,071 Multi-family 774 32,528 31,754 30,831 29,290 29,515 Other real estate 498 10,022 9,524 8,335 6,879 6,728 Total loans secured by real estate(5) (1,835 ) 231,636 233,471 226,252 203,003 205,498 Consumer: Credit card 158 8,989 8,831 8,791 9,913 9,490 Other (19 ) 186 205 224 243 261 Commercial 124 2,003 1,879 1,865 1,835 1,772 Total loans held in portfolio(6) (1,572 ) 242,814 244,386 237,132 214,994 217,021 Less: allowance for loan losses (2,143 ) (4,714 ) (2,571 ) (1,889 ) (1,560 ) (1,540 ) Total loans held in portfolio, net $ (3,715 ) $ 238,100 $ 241,815 $ 235,243 $ 213,434 $ 215,481 (1) Short-term adjustable-rate loans reprice within one year. (2) The total amount by which the unpaid principal balance of Option ARM loans exceeded their original principal amount was $1.93 billion, $1.73 billion, $1.50 billion, $1.30 billion and $1.12 billion at March 31, 2008, December 31, 2007, September 30, 2007, June 30, 2007 and March 31, 2007. (3) Medium-term adjustable-rate loans reprice after one year. (4) Represents loans to builders for the purpose of financing the acquisition, development and construction of single-family residences for sale and construction loans made directly to the intended occupant of a single-family residence. (5) Includes subprime mortgage channel loans, comprising mortgage loans purchased from recognized subprime lenders and mortgage loans originated under the Long Beach Mortgage name and held in the investment portfolio as follows: Subprime Mortgage Channel Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, 2008 2007 2007 2007 2007 Home loans $15,032 $16,092 $17,285 $17,602 $17,610 Home equity loans and lines of credit 2,312 2,525 2,711 2,855 2,749 Total $17,344 $18,617 $19,996 $20,457 $20,359 (6) Includes net unamortized deferred loan costs of $1.42 billion, $1.45 billion, $1.44 billion, $1.58 billion and $1.71 billion at March 31, 2008, December 31, 2007, September 30, 2007, June 30, 2007 and March 31, 2007. WM - 12 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Weighted Weighted Weighted Change from Average Average Average Dec. 31, 2007 Mar. 31, Coupon Dec. 31, Coupon Mar. 31, Coupon to Mar. 31, 2008 2008 Rate 2007 Rate 2007 Rate Selected Loans Secured by Real Estate Home loans held in portfolio: Short-term adjustable-rate loans(1): Option ARMs $ (3,024 ) $ 55,846 7.30% $ 58,870 7.68% $ 58,130 7.74 Other ARMs (699 ) 15,532 6.94 16,231 6.99 13,501 7.25 Total short-term adjustable-rate loans (3,723 ) 71,378 7.22 75,101 7.53 71,631 7.65 Medium-term adjustable-rate loans(2) 844 40,217 6.35 39,373 6.41 29,924 5.86 Fixed-rate loans (148 ) 11,857 6.75 12,005 6.75 9,506 6.68 Total home loans held in portfolio (3,027 ) 123,452 6.89 126,479 7.11 111,061 7.08 Home equity loans and lines of credit: Adjustable-rate 751 53,850 6.02 53,099 7.52 45,288 8.25 Fixed-rate (693 ) 9,696 7.67 10,389 7.72 10,835 7.57 Total home equity loans and lines of credit 58 63,546 6.27 63,488 7.55 56,123 8.12 Multi-family loans held in portfolio: Short-term adjustable-rate loans(1): Option ARMs (136 ) 6,158 6.70 6,294 7.12 8,373 7.29 Other ARMs (641 ) 7,469 6.03 8,110 6.40 7,779 7.01 Total short-term adjustable-rate loans (777 ) 13,627 6.33 14,404 6.71 16,152 7.15 Medium-term adjustable-rate loans(2) 1,366 16,817 6.12 15,451 6.14 11,545 5.78 Fixed-rate loans 185 2,084 6.22 1,899 6.28 1,818 6.39 Total multi-family loans held in portfolio 774 32,528 6.22 31,754 6.41 29,515 6.57 Total selected loans held in portfolio secured by real estate(3) (2,195 ) 219,526 6.61 221,721 7.13 196,699 7.30 Loans held for sale(4) 568 4,941 5.73 4,373 6.12 26,394 6.44 Total selected loans secured by real estate $ (1,627 ) $ 224,467 6.59 $ 226,094 7.12 $ 223,093 7.20 (1) Short-term adjustable-rate loans reprice within one year. (2) Medium-term adjustable-rate loans reprice after one year. (3) At March 31, 2008, December 31, 2007 and March 31, 2007, adjustable-rate loans with lifetime caps were $182.93billion, $182.12 billion and $162.24 billion with a lifetime weighted average cap rate of 12.60%, 12.49% and 12.31%. (4) Excludes credit card and student loans. Dec. 31, 2007 to Mar. 31, 2008 Rollforward of Loans Held for Sale Balance, beginning of period $ 5,403 Mortgage loans originated, purchased and transferred from held in portfolio 11,630 Mortgage loans transferred to held in portfolio (346 ) Mortgage loans sold and other(1) (10,716 ) Net change in consumer loans held for sale (1,030 ) Balance, end of period $ 4,941 Rollforward of Home Loans Held in Portfolio Balance, beginning of period $ 126,479 Loans originated, purchased and transferred from held for sale 2,265 Loan payments, transferred to held for sale and other (5,292 ) Balance, end of period $ 123,452 (1) The unpaid principal balance ("UPB") of home loans sold was $10.0 billion for the three months ended March 31, WM - 13 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended Detail of Revenue from Sales and Servicing of Home Mortgage Loans Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, 2008 2007 2007 2007 2007 Gain (loss) from home mortgage loans and originated mortgage-backed securities,net of hedging and risk management instruments: Gain (loss) from home mortgage loans and originated mortgage-backed securities(1) $ 143 $ 7 $ (169 ) $ 66 $ 149 Revaluation gain (loss) from derivatives economically hedging loans held for sale (21 ) (12 ) (53 ) 126 (54 ) Gain (loss) from home mortgage loans and originated mortgage-backed securities, net of hedging and risk management instruments 122 (5 ) (222 ) 192 95 Home mortgage loan servicing revenue: Home mortgage loan servicing revenue(2) 470 490 516 526 514 Change in MSR fair value due to payments on loans and other (230 ) (255 ) (351 ) (401 ) (356 ) Net mortgage loan servicing revenue 240 235 165 125 158 Change in MSR fair value due to valuation inputs or assumptions (499 ) (390 ) (201 ) 530 (96 ) Revaluation gain (loss) from derivatives economically hedging MSR 548 518 419 (547 ) (32 ) Home mortgage loan servicing revenue, net ofMSR valuation changes and derivative risk management instruments 289 363 383 108 30 Total revenue from sales and servicing of home mortgage loans $ 411 $ 358 $ 161 $ 300 $ 125 (1) Originated mortgage-backed securities represent available-for-sale securities retained on the balance sheet subsequent to the securitization of mortgage loans that were originated by the Company. (2) Includes contractually specified servicing fees (net of guarantee fees paid to housing government-sponsored enterprises, where applicable), late charges and loan pool expenses (the shortfall of the scheduled interest required to be remitted to investors and that which is collected from borrrowers upon payoff). Quarter Ended Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, 2008 2007 2007 2007 2007 MSR Valuation and Risk Management: Change in MSR fair value due to valuation inputs or assumptions $ (499 ) $ (390 ) $ (201 ) $ 530 $ (96 ) Gain (loss) on MSR risk management instruments: Revaluation gain (loss) from derivatives 548 518 419 (547 ) (32 ) Revaluation gain (loss) from certain trading securities - - 4 (4 ) 4 Total gain (loss) on MSR risk management instruments 548 518 423 (551 ) (28 ) Total changes in MSR valuation and risk management $ 49 $ 128 $ 222 $ (21 ) $ (124 ) WM - 14 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, 2008 2007 2007 2007 2007 Rollforward of Mortgage Servicing Rights(1) Balance, beginning of period $ 6,278 $ 6,794 $ 7,231 $ 6,507 $ 6,193 Home loans: Additions 181 127 116 592 760 Change in MSR fair value due to payments on loans and other (230 ) (255 ) (351 ) (401 ) (356 ) Change in MSR fair value due to valuation inputs or assumptions (499 ) (390 ) (201 ) 530 (96 ) Sale of MSR (1 ) - Net change in commercial real estate MSR (3 ) 2 (1 ) 3 6 Balance, end of period $ 5,726 $ 6,278 $ 6,794 $ 7,231 $ 6,507 Rollforward of Mortgage Loans Serviced for Others Balance, beginning of period $ 456,484 $ 463,436 $ 474,867 $ 467,782 $ 444,696 Home loans: Additions 9,862 7,814 8,700 29,949 44,550 Sale of servicing (109 ) - Loan payments and other (17,177 ) (15,739 ) (20,716 ) (24,213 ) (22,469 ) Net change in commercial real estate loans 66 973 585 1,349 1,005 Balance, end of period $ 449,126 $ 456,484 $ 463,436 $ 474,867 $ 467,782 (1) MSR as a percentage of mortgage loans serviced for others was 1.27%, 1.38%, 1.47%, 1.52% and 1.39% at March 31, 2008, December 31, 2007, September 30, 2007, June 30, 2007 and March 31, Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, 2008 2007 2007 2007 2007 Total Servicing Portfolio Mortgage loans serviced for others $ 449,126 $ 456,484 $ 463,436 $ 474,867 $ 467,782 Consumer loans serviced for others 17,390 17,379 16,078 14,745 13,645 Servicing on retained MBS without MSR 904 942 980 1,023 1,082 Servicing on owned loans 236,877 238,344 232,392 218,122 226,217 Subservicing portfolio 285 399 418 439 465 Total servicing portfolio $ 704,582 $ 713,548 $ 713,304 $ 709,196 $ 709,191 March 31, 2008 Unpaid Weighted Principal Average Balance Servicing Fee (in basis points, Mortgage Loans Serviced for Others by Loan Type annualized) Agency $ 249,621 32 Private 171,078 57 Subprime mortgage channel-home 28,427 51 Total mortgage loans serviced for others(1) $ 449,126 43 (1) Weighted average coupon rate was 6.24% at March 31, WM - 15 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, 2008 2007 2007 2007 2007 Allowance for Loan Losses Balance, beginning of quarter $ 2,571 $ 1,889 $ 1,560 $ 1,540 $ 1,630 Allowance transferred to loans held for sale - (105 ) (217 ) (81 ) (148 ) Other - 7 Provision for loan losses 3,511 1,534 967 372 234 6,082 3,318 2,310 1,831 1,723 Loans charged off: Loans secured by real estate: Home loans(1) (331 ) (105 ) (52 ) (21 ) (35 ) Home equity loans and lines of credit(1) (486 ) (249 ) (104 ) (55 ) (29 ) Subprime mortgage channel(2) (388 ) (277 ) (146 ) (103 ) (40 ) Home construction(3) (8 ) - - (1 ) - Multi-family (4 ) (4 ) - - - Other real estate (2 ) (1 ) (1 ) (1 ) - Total loans secured by real estate (1,219 ) (636 ) (303 ) (181 ) (104 ) Consumer: Credit card (135 ) (126 ) (120 ) (106 ) (96 ) Other (2 ) (2 ) (2 ) (2 ) (3 ) Commercial (39 ) (32 ) (20 ) (15 ) (9 ) Total loans charged off (1,395 ) (796 ) (445 ) (304 ) (212 ) Recoveries of loans previously charged off: Loans secured by real estate: Home loans(1) 1 4 1 1 1 Home equity loans and lines of credit(1) 9 4 3 3 3 Subprime mortgage channel(2) 1 4 1 11 1 Home construction(3) - 2 - - - Other real estate 1 2 2 - - Total loans secured by real estate 12 16 7 15 5 Consumer: Credit card 12 31 14 15 16 Other - 6 Commercial 3 2 3 3 2 Total recoveries of loans previously charged off 27 49 24 33 29 Net charge-offs (1,368 ) (747 ) (421 ) (271 ) (183 ) Balance, end of quarter $ 4,714 $ 2,571 $ 1,889 $ 1,560 $ 1,540 Net charge-offs (annualized) as a percentage of average loans held in portfolio 2.24 % 1.24 % 0.74 % 0.50 % 0.33 % Allowance as a percentage of loans held in portfolio 1.94 1.05 0.80 0.73 0.71 (1) Excludes home loans and home equity loans and lines of credit in the subprime mortgage channel. (2) Represents mortgage loans purchased from recognized subprime lenders and mortgage loans originated under the Long Beach Mortgage name and held in the investment portfolio.Charge-offs in the second quarter of 2007 include $26 million of amounts primarily related to uncollected borrower expenses incurred in prior periods by and owed to a third party loan servicer. (3) Represents loans to builders for the purpose of financing the acquisition, development and construction of single-family residences for sale and construction loans made directly to the intended occupant of a single-family residence. WM - 16 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, 2008 2007 2007 2007 2007 Nonperforming Assets Nonaccrual loans(1)(2): Loans secured by real estate: Home loans(3) $ 3,504 $ 2,302 $ 1,452 $ 991 $ 690 Home equity loans and lines of credit(3) 1,102 835 533 378 297 Subprime mortgage channel(4) 2,882 2,721 2,356 1,707 1,503 Home construction(5) 77 56 44 47 41 Multi-family 142 131 120 69 60 Other real estate 87 53 49 52 52 Total nonaccrual loans secured by real estate 7,794 6,098 4,554 3,244 2,643 Consumer 2 1 1 1 1 Commercial 28 24 22 30 28 Total nonaccrual loans held in portfolio 7,824 6,123 4,577 3,275 2,672 Foreclosed assets(6) 1,357 979 874 750 587 Total nonperforming assets(7) $ 9,181 $ 7,102 $ 5,451 $ 4,025 $ 3,259 Total nonperforming assets as a percentage of total assets 2.87 % 2.17 % 1.65 % 1.29 % 1.02 % (1) Nonaccrual loans held for sale, which are excluded from the nonaccrual balances presented above, were zero, $4 million, $7 million, $171 million and $195 million at March 31, 2008, December 31, 2007, September 30, 2007, June 30, 2007 and March 31, 2007.Loans held for sale are accounted for at the lower of cost or fair value, with valuation changes included as adjustments to noninterest income. (2) Credit card loans are exempt under regulatory rules from being classified as nonaccrual because they are charged off when they are determined to be uncollectible, or by the end of the month in which the account becomes 180 days past due. (3) Excludes home loans and home equity loans and lines of credit in the subprime mortgage channel. (4) Represents mortgage loans purchased from recognized subprime lenders and mortgage loans originated under the Long Beach Mortgage name and held in the investment portfolio. (5) Represents loans to builders for the purpose of financing the acquisition, development and construction of single-family residences for sale and construction loans made directly to the intended occupant of a single-family residence. (6) Foreclosed real estate securing Government National Mortgage Association (“GNMA”) loans of $25 million, $37 million, $46 million, $49 million and $72 million at March 31, 2008, December 31, 2007, September 30, 2007, June 30, 2007 and March 31, 2007 have been excluded.These assets are fully collectible as the corresponding GNMA loans are insured by the Federal Housing Administration (“FHA”) or guaranteed by the Department of Veterans Affairs (“VA”). (7) Excludes accruing restructured loans of $372 million, $251 million, $269 million, $277 million and $340 million at March 31, 2008, December 31, 2007, September 30, 2007, June 30, 2007 and March 31, 2007.
